Exhibit 10.1


FORM OF SUBSCRIPTION AGREEMENT

Genta Incorporated
Two Connell Drive
Berkeley Heights, New Jersey 07922

Ladies and Gentlemen:

     The undersigned (the “Investor”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (this “Agreement”) is made as of the date set
forth below between Genta Incorporated, a Delaware corporation (the “Company”),
and the Investor.

2. The Company has authorized the sale and issuance to certain investors of up
to 19,060,000 shares (the “Shares”) of its Common Stock, par value $0.001 per
share (the “Common Stock”), subject to adjustment by the Company’s Board of
Directors, or a committee thereof, for a purchase price of $0.92 per share (the
“Purchase Price”).

3. The offering and sale of the Shares (the “Offering”) are being made pursuant
to an effective Registration Statement on Form S-3 (including the Prospectus
contained therein (the “Base Prospectus”), the “Registration Statement”) filed
by the Company with the Securities and Exchange Commission (the “Commission”)
and a Prospectus Supplement (the “Prospectus Supplement” and, together with the
Base Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that will be filed with the
Commission and delivered to the Investor along with the Company’s counterpart to
this Agreement.

4. The Company and the Investor agree that the Investor will purchase from the
Company and the Company will issue and sell to the Investor the number of Shares
of Common Stock set forth below for the aggregate purchase price set forth
below. The Shares shall be purchased pursuant to the Terms and Conditions for
Purchase of Shares attached hereto as Annex I and incorporated herein by this
reference as if fully set forth herein. The Investor acknowledges that the
offering is not being underwritten by the placement agent (the “Placement
Agent”) named in the Prospectus Supplement and that there is no minimum offering
amount.

5. The manner of settlement of the Shares purchased by the Investor shall be
determined by such Investor as follows (check one):

[____] A. Delivery by electronic book-entry at The Depository Trust Company
(“DTC”), registered in the Investor’s name and address as set forth below, and
released by Mellon Investor Services, the Company’s transfer agent (the
“Transfer Agent”), to the Investor at the Closing. NO LATER THAN ONE (1)
BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE
COMPANY, THE INVESTOR SHALL:    

  (I)      DIRECT THE BROKER-DEALER AT WHICH THE ACCOUNT OR ACCOUNTS TO BE
CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A DEPOSIT/WITHDRAWAL AT
CUSTODIAN (“DWAC”) INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR
ACCOUNTS WITH THE SHARES, AND     (II)      REMIT BY WIRE TRANSFER THE AMOUNT OF
FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE INVESTOR TO THE FOLLOWING ACCOUNT:    



--------------------------------------------------------------------------------


 

 

> > > PNC Bank Of New Jersey
> > > ABA#: 031-207-607
> > > Lowenstein Sandler PC Attorney Trust Account
> > > Account #: 8100612350

   

– OR –

      [____] B. Delivery versus payment (“DVP”) through DTC (i.e., the Company
shall deliver Shares registered in the Investor’s name and address as set forth
below and released by the Transfer Agent to the Investor at the Closing directly
to the account(s) at Piper Jaffray & Co. identified by the Investor and
simultaneously therewith payment shall be made from such account(s) to the
Company through DTC). NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF
THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR SHALL:    

  (I)      NOTIFY PIPER JAFFRAY & CO. OF THE ACCOUNT OR ACCOUNTS AT PIPER
JAFFRAY & CO. TO BE CREDITED WITH THE SHARES BEING PURCHASED BY SUCH INVESTOR,
AND     (II)      CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT PIPER JAFFRAY & CO.,
TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR HAVE A MINIMUM
BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE INVESTOR.

IT IS THE INVESTOR’S RESPONSIBILITY TO (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER. IF THE INVESTOR DOES NOT
DELIVER THE AGGREGATE PURCHASE PRICE FOR THE SHARES OR DOES NOT MAKE PROPER
ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES MAY NOT BE DELIVERED
AT CLOSING TO THE INVESTOR OR THE INVESTOR MAY BE EXCLUDED FROM THE CLOSING
ALTOGETHER.

6. The Investor represents that, except as set forth below, (a) it has had no
position, office or other material relationship within the past three years with
the Company or persons known to it to be affiliates of the Company, (b) it is
not a NASD member or an Associated Person (as such term is defined under the
NASD Membership and Registration Rules Section 1011) as of the Closing, and (c)
neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the offering of the Shares, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible or exercisable for Common
Stock) or the voting power of the Company on a post-transaction basis.
Exceptions:



--------------------------------------------------------------------------------

(If no exceptions, write “none.” If left blank, response will be deemed to be
“none.”)



7. The Investor represents that it has received the Base Prospectus, dated May
11, 2004, which is a part of the Company’s Registration Statement, prior to or
in connection with the receipt of this Agreement.

- 2 -




--------------------------------------------------------------------------------



Number of Shares:
 
       

Purchase Price Per Share:
$0.92
        Aggregate Purchase Price:
$
       

     Please confirm that the foregoing correctly sets forth the agreement
between us by signing in the space provided below for that purpose.

Dated as of: August 5, 2005     

--------------------------------------------------------------------------------

     INVESTOR      By:    

--------------------------------------------------------------------------------

   Print Name:        

--------------------------------------------------------------------------------

  Title:      

--------------------------------------------------------------------------------

  Address:         

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

 




Agreed and Accepted  this 5th day of August 2005:        GENTA INCORPORATED     
  By:    

--------------------------------------------------------------------------------

 Title:  

--------------------------------------------------------------------------------


- 3 -



--------------------------------------------------------------------------------



ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

     1. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Shares.

    2. Agreement to Sell and Purchase the Shares; Placement Agent.

          2.1 At the Closing (as defined in Section 3.1), the Investor will
purchase from the Company, upon the terms and conditions set forth herein, the
number of Shares set forth on the last page of the Agreement to which these
Terms and Conditions for Purchase of Shares are attached as Annex I (the
“Signature Page”) for the aggregate purchase price therefor set forth on the
Signature Page.

          2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Shares to them. The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

          2.3 Investor acknowledges that the Company intends to pay Piper
Jaffray & Co. (the “Placement Agent”) a fee (the “Placement Fee”) in respect of
the sale of Shares to the Investor.

          2.4 The Company has entered into a Placement Agent Agreement (the
“Placement Agreement”), dated August 5, 2005 with the Placement Agent that
contains certain representations, warranties, covenants, agreements and
indemnities of the Company that may be relied upon by the Investor, which shall
be a third party beneficiary thereof. A copy of the Placement Agreement is
available upon request.

     3. Closings and Delivery of the Shares and Funds.

          3.1 Closing. The completion of the purchase and sale of the Shares
(the “Closing”) shall occur at a place and time (the “Closing Date”) to be
specified by the Company and the Placement Agent, and of which the Investors
will be notified in advance by the Placement Agent in accordance with Rule
15c6-1 promulgated under the Securities Exchange Act of 1934, as amended. At the
Closing, (a) the Company shall cause the Transfer Agent to deliver to the
Investor, the number of Shares set forth on the Signature Page registered in the
name of the Investor or, if so indicated on the Investor Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Investor and (b)
the aggregate purchase price for the Shares being purchased by the Investor will
be delivered by or on behalf of the Investor to the Company.

          3.2 (a) Conditions to the Company’s Obligations. The Company’s
obligation to issue and sell the Shares to the Investor shall be subject to: (a)
the receipt by the Company of the purchase price for the Shares being purchased
hereunder as set forth on the Signature Page and (b) the accuracy of the
representations and warranties made by the Investor and the fulfillment of those
undertakings of the Investor to be fulfilled prior to the Closing Date.

                (b) Conditions to the Investor’s Obligations. The Investor’s
obligation to purchase the Shares will be subject to the condition that the
Placement Agent shall not have: (a) terminated the Placement Agreement pursuant
to the terms thereof or (b) determined that the conditions to closing in the
Placement Agency Agreement have not been satisfied. The Investor’s obligations
are expressly not conditioned on the purchase by any or all of the other
Investors of the Shares that they have agreed to purchase from the Company.

- 4 -




--------------------------------------------------------------------------------



          3.3 Delivery of Funds.

           (a) Delivery by Electronic Book-Entry at The Depository Trust
Company. If the Investor elects to settle the Shares purchased by such Investor
through delivery by electronic book-entry at DTC, no later than one (1) business
day after the execution of this Agreement by the Investor and the Company, the
Investor shall remit by wire transfer the amount of funds equal to the aggregate
purchase price for the shares being purchased by the Investor to the following
account designated by the Company and the Placement Agent pursuant to the terms
of that certain Escrow Agreement (the “Escrow Agreement”) dated as of August 5,
2005, by and among the Company, the Placement Agent and Lowenstein Sandler PC
(the “Escrow Agent”):

> > > > > > PNC Bank Of New Jersey
> > > > > > ABA#: 031-207-607
> > > > > > Lowenstein Sandler PC Attorney Trust Account
> > > > > > Account #: 8100612350

          Such funds shall be held in escrow until the Closing and delivered by
the Escrow Agent on behalf of the Investors to the Company upon the
satisfaction, in the sole judgment of the Placement Agent, of the conditions set
forth in Section 3.2(b) hereof. The Placement Agent shall have no rights in or
to any of the escrowed funds, unless the Placement Agent and the Escrow Agent
are notified in writing by the Company in connection with the Closing that a
portion of the escrowed funds shall be applied to the Placement Fee. The Company
and the Investor agree to indemnify and hold the Escrow Agent harmless from and
against any and all losses, costs, damages, expenses and claims (including,
without limitation, court costs and reasonable attorneys fees) (“Losses”)
arising under this Section 3.3 or otherwise with respect to the funds held in
escrow pursuant hereto or arising under the Escrow Agreement, unless it is
finally determined that such Losses resulted directly from the willful
misconduct or gross negligence of the Escrow Agent. Anything in this Agreement
to the contrary notwithstanding, in no event shall the Escrow Agent be liable
for any special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if the Escrow Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.

          Investor acknowledges that the Escrow Agent acts as counsel to the
Placement Agent, and shall have the right to continue to represent the Placement
Agent, in any action, proceeding, claim, litigation, dispute, arbitration or
negotiation in connection with the Offering, and Investor hereby consents
thereto and waives any objection to the continued representation of the
Placement Agent by the Escrow Agent in connection therewith based upon the
services of the Escrow Agent under the Escrow Agreement, without waiving any
duty or obligation the Escrow Agent may have to any other person.

          (b) Delivery Versus Payment through The Depository Trust Company. If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at Piper Jaffray & Co. to be credited with
the Shares being purchased by the Investor have a minimum balance equal to the
aggregate purchase price for the Shares being purchased by the Investor.

- 5 -




--------------------------------------------------------------------------------



          3.4 Delivery of Shares.

        (a) Delivery by Electronic Book-Entry at The Depository Trust Company.
If the Investor elects to settle the Shares purchased by such Investor through
delivery by electronic book-entry at DTC, no later than one (1) business day
after the execution of this Agreement by the Investor and the Company, the
Investor shall direct the broker-dealer at which the account or accounts to be
credited with the Shares being purchased by such Investor are maintained, which
broker/dealer shall be a DTC participant, to set up a Deposit/Withdrawal at
Custodian (“DWAC”) instructing Mellon Financial Services, the Company’s transfer
agent, to credit such account or accounts with the Shares by means of an
electronic book-entry delivery. Such DWAC shall indicate the settlement date for
the deposit of the Shares, which date shall be provided to the Investor by the
Placement Agent. Simultaneously with the delivery to the Company by the Escrow
Agent of the funds held in escrow pursuant to Section 3.3 above, the Company
shall direct its transfer agent to credit the Investor’s account or accounts
with the Shares pursuant to the information contained in the DWAC.

          (b) Delivery Versus Payment through The Depository Trust Company. If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify Piper Jaffray & Co. of the account or accounts at Piper Jaffray & Co. to
be credited with the Shares being purchased by such Investor. On the Closing
Date, the Company shall deliver the Shares to the Investor directly to the
account(s) at Piper Jaffray & Co. identified by Investor and simultaneously
therewith payment shall be made from such account(s) to the Company through DTC.

     4. Representations, Warranties and Covenants of the Investor.

          4.1 Investor has answered all questions on the Signature Page and
Exhibit A attached hereto for use in preparation of the Prospectus Supplement
and the answers thereto are true and correct as of the date hereof and will be
true and correct as of the Closing Date and (b) the Investor, in connection with
its decision to purchase the number of Shares set forth on the Signature Page,
relied only upon the Prospectus, the Company’s regular reports on Forms 10-K,
10-Q and 8-K as filed by the Company with the Commission, and the
representations and warranties of the Company contained herein.

          4.2 The Investor acknowledges, represents and agrees that no action
has been or will be taken in any jurisdiction outside the United States by the
Company or any Placement Agent that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required. Each Investor outside the United States will comply with
all applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense.

          4.3 The Investor further represents and warrants to, and covenants
with, the Company that (a) the Investor has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as the indemnification agreements of the Investors
herein may be legally unenforceable.

          4.4 The Investor understands that nothing in this Agreement, the
Prospectus or any other materials presented to the Investor in connection with
the purchase and sale of the Shares constitutes legal, tax

- 6 -



--------------------------------------------------------------------------------



or investment advice. The Investor has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of Shares.

          4.5 The Investor represents, warrants and agrees that, since the
earlier to occur of (i) the date on which any of the Company or the Placement
Agent first contacted the Investor about the potential sale of the Shares and
(ii) the date that is the tenth (10th) trading day prior to the date of this
Agreement, it has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities). Such Investor covenants that it will not engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed. Each
Investor agrees that it will not use any of the Shares acquired pursuant to this
Agreement to cover any short position in the Common Stock if doing so would be
in violation of applicable securities laws. For purposes hereof, “Short Sales”
include, without limitation, all “short sales” as defined in Rule 3b-3 of the
Exchange Act and Rule 200 promulgated under Regulation SHO under the Exchange
Act, whether or not against the box, and all types of direct and indirect stock
pledges, forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

     5. Survival of Representations, Warranties and Agreements. Notwithstanding
any investigation made by any party to this Agreement or by the Placement Agent,
all covenants, agreements, representations and warranties made by the Company
and the Investor herein will survive the execution of this Agreement, the
delivery to the Investor of the Shares being purchased and the payment therefor.

     6. Notices. All notices, requests, consents and other communications
hereunder will be in writing, will be mailed (a) if within the domestic United
States by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed, (iii)
if delivered by International Federal Express, two business days after so mailed
and (iv) if delivered by facsimile, upon electric confirmation of receipt and
will be delivered and addressed as follows:

     (a)  if to the Company, to:

> > Genta Incorporated
> > Two Connell Drive
> > Berkeley Heights, New Jersey 07922
> > Attention: William P. Keane
> > Phone: (908) 286-6444
> > Telecopy: (908) 286-6450
> > 
> > with copies to:
> > 
> > Davis Polk & Wardwell
> > 450 Lexington Avenue
> > New York, NY 10017
> > Attention: Richard A. Drucker, Esq.
> > Phone: (212) 450-4745
> > Telecopy: (212) 450-3745

     (b) if to the Investor, at its address on the Signature Page hereto, or at
such other address or addresses as may have been furnished to the Company in
writing.

- 7 -



--------------------------------------------------------------------------------



     7. Changes. This Agreement may not be modified or amended except pursuant
to an instrument in writing signed by the Company and the Investor.

     8. Headings. The headings of the various sections of this Agreement have
been inserted for convenience of reference only and will not be deemed to be
part of this Agreement.

     9. Severability. In case any provision contained in this Agreement should
be invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

     10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

     11. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will constitute an original, but all of which, when
taken together, will constitute but one instrument, and will become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties. The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus Supplement.

     12. Confirmation of Sale. The Investor acknowledges and agrees that such
Investor’s receipt of the Company’s counterpart to this Agreement, together with
the Prospectus Supplement, shall constitute written confirmation of the
Company’s sale of Shares to such Investor.

     13. Press Release. The Company and the Investor agree that the Company
shall issue a press release announcing the transaction prior to the opening of
the financial markets in New York City on the business day immediately after the
date hereof.

     14. Termination. In the event that the Placement Agreement is terminated by
the Placement Agents pursuant to the terms thereof, this Agreement shall
terminate without any further action on the part of the parties hereto.

- 8 -



--------------------------------------------------------------------------------



EXHIBIT A

GENTA INCORPORATED

INVESTOR QUESTIONNAIRE

     Pursuant to Section 3 of Annex I to the Agreement, please provide us with
the following information:

  1.      The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:
 
    2.      The relationship between the Investor and the registered holder
listed in response to item 1 above:
 
    3.      The mailing address of the registered holder listed in response to
item 1 above:
 
    4.      The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:
 
    5.      Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained)
 
    6.      DTC Participant Number
 
    7.      Name of Account at DTC Participant being credited with the Shares
 
    8.      Account Number at DTC Participant being credited with the Shares
 
 

--------------------------------------------------------------------------------

